Citation Nr: 1038763	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  05-14 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for hiatal hernia 
with gastroesophageal reflux disease (GERD), including as 
secondary to medications taken for his service-connected 
disabilities.  

2.  Entitlement to service connection for Lyme disease.  

3.  Entitlement to an increased rating in excess of 30 percent 
prior to March 14, 2003, and 50 percent thereafter for dysthymic 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to July 
1991.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from November 2002 and July 2005 rating decisions of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In a February 2005 decision review officer (DRO) decision, the RO 
increased the evaluation assigned the Veteran's service-connected 
dysthymic disorder, effective March 14, 2003.  The Veteran was 
advised of the above grant of increased rating; however, he did 
not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), 
the U.S. Court of Appeals for Veterans Claims (Court) held that, 
on a claim for an original or increased rating, the Veteran will 
generally be presumed to be seeking the maximum benefit allowed 
by law and regulation, and it follows that such a claim remains 
in controversy, even if partially granted, where less than the 
maximum benefit available is awarded.  Thus, this appeal 
continues.  

In the VA Form 9, Appeal to the Board of Veterans' Appeals, dated 
September 2006, the Veteran indicated that he wished to testify 
at a hearing before the Board at the local RO.  However, in July 
2007, the Veteran withdrew his hearing request.  Thus, the Board 
finds that there is no hearing request pending at this time.  See 
38 C.F.R. § 20.702(e) (2009).

In January 2008, the Board remanded the claims for additional 
development.  The case has been returned to the Board for further 
appellate review.  

During the course of the appeal, the Veteran's claims file was 
permanently transferred to the RO in St. Petersburg, Florida; 
hence, that RO now has jurisdiction over the claims on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

Regrettably, the record as it stands is currently inadequate for 
the purpose of rendering a fully informed decision as to the 
claims currently on appeal.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to the 
RO is required in order to fulfill its statutory duty to assist 
the Veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  

As previously mentioned, in January 2008, the Board remanded all 
three of the Veteran's claims on appeal.  In regards to the 
Veteran's service connection claim for hiatal hernia with GERD, 
it was noted that a September 2006 VA medical opinion was unclear 
as to the etiology of the Veteran's GERD and as such, an addendum 
to the September 2006 examination report is warranted.  The Board 
specifically requested that the VA examiner render an opinion as 
to "the etiology of the [V]eteran's hiatal hernia with GERD, to 
include a determination as to whether the medications taken for 
[his] service-connected disabilities proximately caused the 
hiatal hernia and/or GERD, or caused the condition to increase in 
severity."  With regards to the claim for service connection for 
Lyme disease, it was instructed that an additional review of 
clinical records be taken as they relate to his claimed Lyme 
disease because the Veteran submitted a favorable medical opinion 
in December 2006, after the November 2006 supplemental statement 
of the case (SSOC).  The Board also noted that "[i]f additional 
VA examination is required, conduct such examination[.]"  
Finally, the AMC was instructed to provide a new VA psychiatric 
examination for the Veteran's service-connected dysthimic 
disorder in order to determine the current severity of the 
disability.  

In the most recent SSOC, dated August 2009, of particular 
importance is the information listed under the "[e]vidence" 
section of the SSOC.  The RO listed the following information: 
Social Security Administration (SSA) records, VA outpatient 
treatment records dated November 2006 to February 2009, an 
October 2008 VA examination report, and a February 2009 VA 
addendum opinion.  The Board notes that while the SSA and VA 
outpatient treatment records have been associated with the claims 
file, there is no evidence of the October 2008 VA examination 
report or the February 2009 VA addendum opinion.  Furthermore in 
the reasons and bases section of the August 2009 SSOC, it appears 
that the February 2009 VA addendum opinion was solicited for the 
Veteran's claimed Lyme disease instead of the claimed hiatal 
hernia with GERD.

Because of the aforementioned numerous procedural deficiencies, 
the Board's remand instructions were not complied with, and 
another remand is needed in order to ensure compliance.  If any 
action required by a remand is not undertaken, or is taken in a 
deficient manner, appropriate corrective action should be 
undertaken.  While the Board regrets the delay, another remand is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

To ensure that VA has met its duty to assist the Veteran in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is again 
REMANDED for the following action:

1.  Associate with the claims file the 
October 2008 VA examination report and 
February 2009 addendum opinion as reflected 
in the August 2009 SSOC.  If the requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should clearly 
be documented in the claims file and 
another examination and addendum opinion 
should be elicited.  The claims file must 
be reviewed in conjunction with any such 
examination.  

2.  After accomplishing any development 
deemed appropriate, readjudicate the claims 
currently on appeal.  If the benefits 
remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and the case should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

